AQ 91 (Rev 8/01Y% egminiA Chaplin 2417 Document 1 Filed on 10/07/19 in TXSD Page 1 of 3

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

UNITED STATES OF AMERICA

 

 

 

V. CRIMINAL COMPLAINT
Cesar Guadalupe Rodriguez PRINCIPAL United States Case Number:
YOB: 1973  M-19-24\4 -M

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about October 5, 2019 in Starr County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Yan Ye-Hun and Mei Lin Zhang, citizens and nationals of
China, along with one (1) other undocumented alien, for a total of three (3), who had entered the United States
in violation of law, did knowingly transport, or move or attempted to transport, said aliens in furtherance of
such violation of law within the United States, that is, from a location near La Grulla, Texas to the point of —
arrest near La Grulla, Texas, by means of a motor vehicle,

 

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
I further state that I am a(n) U.S, Border Patrol Agent and that this complaint is based on the
following facts:

 

On October 5, 2019 at approximately 3:20 p.m., Rio Grande City Border Patrol Station dispatched information from a concerned
citizen regarding several suspected illegal aliens running through the La Grulla, Texas cemetery. The cemetery is located within a
neighborhood, approximately two (2) miles north of the Rio Grande River. Illegal aliens typically attempt to conceal themselves
in between the houses in this residential area and await a vehicle to arrive and transport them to thier next destination point.

ao

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [xe [| No

   

Signature of Complai a

Cig. Hrvebrbin——
Apprved by Army Wie ert 10/9/14

 

 

 

    

Maria Guerrero Border Patrol Agent
Sworn to before me and subscribed in my presence, Printed Name of Complainant
October 7, 2019 — GLE GA at McAllen, Texas
Date . - ty and State
Juan F. Alanis _ U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer Fak of Judicial Officer
Case 7:19-MLfig( FED STATES: pistnicPeounr <=? Page 2 of 3

SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

a, M-19-24 |} -M
RE: — Cesar Guadalupe Rodriguez

CONTINUATION:

Due to the provided information, Agents responded to the area to further invistigate. Upon arriving,
Agents observed a black sedan abruptly reverse from the property in which the concerned citizen
reported. Based on the location and given information, Agents suspected the vehicle may be involved in
illegal activity and approached the black sedan: The black sedan quickly drove into a seperate property

_ driveway and parked. Agents then observed a heavy set male wearing shorts, a muscle shirt, and sandals

' promptly exit the driver's side door. The subject proceeded to run behind the house in an effort to elude

the Agents on scene. One Agent followed behind the house and was able to apprehend the subject
without incident. The subject was identified as Cesar Guadalupe Rodriguez and claimed to to be a United
States citizen. A search of the black sedan resulted in the apprehension of three subjects of Asian descent
which were found in the rear passenger seats. The three subjects did not have any documentation proving
citizenship and were also taken into custody. All of the subjects were subsequently transported to the Rio
Grande City Station for processing. . , .

Principal Statement:

Cesar Guadalupe Rodriguez claimed to be a United States Citizen. Rodriguez was read his Miranda Rights
and agreed to answer questions without the presence of an attorney.

Rodriguez stated that he was driving by the La Grulla, Texas cemetery in his black Impala when he heard a
whistle. Rodriguez stated he stopped his vehicle and several subjects jumped into his vehicle. Rodriguez
further stated he knew the subjects were not from the United States and it was wrong and illegal.
Rodriguez claimed he was not getting paid by anyone and that the subjects just got inside his vehicle.
Rodriguez also claimed he has been apprehended before by Border Patrol for having one illegal alien in his
vehicle. ,

" Material Witness Statement 1:

Yan Ye-Hun was interviewed by a Border Patrol Agent in the mandarin language. Ye-Hun was read her
Mirand Rights and agreed to answer questions without the presence of an attorney.

Ye-Hun stated she is a citizen of China. Ye-Hun stated an unknown smuggler in China made her smuggling
arrangements and coordinated an unknown smuggling fee to be paid upon her arrival in the United States.
Ye-Hun stated she flew from China to Mexico and was instructed to hold up a newspaper once she arrived
at the Mexico airport. An unknown smuggler picked her up and transported her to an unknown location.
Ye-Hun-stated a guide crossed her and three (3) other subjects into the United States. They were
instructed to walk and once they arrived to a road, there would be a black sedan waiting to pick them up.

’ Ye-Hun stated the driver of the black sedan saw them and made waving gestures for them to get inside the
vehicle. Ye-Hun described the driver.as a heavy set male with a beard and facial hair.

Ye-Hun, identified Rodriguez, through a photo lineup, as the driver of the black sedan that picked them up.

Page 2
Case CTS TUGITED STATES: DISTRICT COURT “2° Page 3 of 3
SOUTHERN DISTRICT OF TEXAS
NMicALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19-2U0} <M
RE: Cesar Guadalupe Rodriguez

CONTINUATION:

Material Witness Statement 2:

- Mei Lin Zhang was also interviewed by a Border Patrol Agent in the mandarin language. Lin Zhang was

' read her Miranda Rights and‘agreed to answer questions without the presence of an attorney.
Lin Zhang stated she is a citizen of China. Lin Zhang stated that she made smuggling arrangements in China
with an unknown smuggler and paid him $10,300 in installments for several months, to be smuggled into

' the United States. Lin Zhang stated she flew from China to Mexico. She further stated a guide crossed her
along with four (4) other subjects into the United States and that another guide led them to a road. Lin
Zhang stated they were instructed to wait for a vehicle that would be stopping nearby and a person would
instruct them to get inside the vehicle. Lin Zhang stated shortly thereafter, a black sedan stopped near
them and that the driver of the black sedan made waving gestures to them to get inside his vehicle. Lin
Zhang stated the driver of the black sedan began to drive off. Lin Zhang described the driver of the black
sedan as a large male. ,

Lin Zhang, identified Rodriguez, through a photo lineup, as the driver of the black sedan that picked them
up. . .

' Page 3
